 



EXHIBIT 10.1
2007 Award
EXTENDED LONG-TERM INCENTIVE AWARD
RESTRICTED STOCK UNITS AGREEMENT
     THIS AGREEMENT, dated                           , 2007 (the “Grant Date”),
is made by and between PATRIOT COAL CORPORATION, a Delaware corporation (the
“Company”), and the undersigned employee or other service provider of the
Company or a Subsidiary (as defined below) or an Affiliate (as defined below) of
the Company (the “Grantee”).
     WHEREAS, the Company wishes to afford the Grantee the opportunity to own
shares of its $.01 par value common stock (the “Common Stock”);
     WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Administrator appointed to administer the Plan has determined
that it would be to the advantage and best interest of the Company and its
stockholders to grant the restricted stock units provided for herein to the
Grantee as an incentive for increased efforts during his or her term of office
with the Company or its Subsidiaries or Affiliates, and has advised the Company
thereof and instructed the undersigned officer to grant the award;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meanings specified below. Capitalized terms that are not defined in this
Agreement shall have the meanings specified in the Plan.
     Section 1.1 — “Affiliate” means any Person that (i) is directly or
indirectly controlling, controlled by, or under common control with the Company
and (ii) would, together with the Company, be classified as the “service
recipient” (as defined in the regulations under Code Section 409A) with respect
to the Grantee. For purposes of this definition, the term “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities,
by contract or otherwise.
     Section 1.2 — “Code” means the Internal Revenue Code of 1986, as amended.
     Section 1.3 — “Person” means an individual, partnership, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.

 



--------------------------------------------------------------------------------



 



     Section 1.4 — “Plan” means the Patriot Coal Corporation 2007 Long-Term
Equity Incentive Plan, as it may be amended from time to time.
     Section 1.5 — “Restricted Stock Units” means hypothetical shares of Common
Stock granted to the Grantee as set forth on the signature page hereof upon the
terms and subject to the conditions set forth in this Agreement.
     Section 1.6 — “Subsidiary” means any corporation that (i) is in an unbroken
chain of corporations beginning with the Company if each of the corporations, or
group of commonly controlled corporations, other than the last corporation in
the unbroken chain, then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain and (ii) would, together with the Company, be classified as a “service
recipient” (as defined in the regulations under Code Section 409A) with respect
to the Grantee.
     Section 1.7 — “Super-Performance Restricted Stock Units” means the
Restricted Stock Units granted to the Grantee which shall vest, if at all, in
accordance with Section 3.1(b).
     Section 1.8 — “Time-Based Restricted Stock Units” means the Restricted
Stock Units granted to the Grantee which shall vest, if at all, in accordance
with Section 3.1(a).
     Section 1.9 — Vesting Date” means the December 31st on or next following
each of the Fifth, Sixth and Seventh anniversaries of the Grant Date.
ARTICLE 2
GRANT OF RESTRICTED STOCK UNITS
     Section 2.1 — Grant of Restricted Stock Units. For good and valuable
consideration, the Company hereby grants to the Grantee the number Restricted
Stock Units set forth on the signature page hereof upon the terms and subject to
the conditions set forth in this Agreement. Each Restricted Stock Unit covered
by this Agreement represents an unfunded and unsecured promise of the Company to
issue to the Grantee, on or after the date the Restricted Stock Unit becomes
fully vested, the Fair Market Value of one share of Common Stock.
     Section 2.2 — Transfer Restrictions. At any time prior to vesting in
accordance with Article 3, the Restricted Stock Units or any interest therein
cannot be directly or indirectly transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of. Upon vesting in accordance with
Article 3, the Restricted Stock Units shall cease to be restricted and the
Grantee shall have a non-forfeitable right to the number of shares of Common
Stock that corresponds to the number of vested Restricted Stock Units.
     Section 2.3 — No Obligation of Employment or Service. Nothing in this
Agreement or in the Plan shall confer upon the Grantee any right to continue in
the service of the Company or any Subsidiary or Affiliate or interfere with or
restrict in any way the rights of the Company and its Subsidiaries or
Affiliates, which are hereby expressly reserved, to terminate the service of the
Grantee at any time for any reason whatsoever.

2



--------------------------------------------------------------------------------



 



ARTICLE 3
VESTING OF RESTRICTED STOCK UNITS
     Section 3.1 — Restricted Stock Unit Vesting. The Grantee shall have a
non-forfeitable right to a number of shares of Common Stock of a Fair Market
Value equal to the value of his or her Restricted Stock Units upon the vesting
of such Restricted Stock Units in accordance with this Section 3.
     (a) Time Vesting. Unless otherwise provided in this Agreement, the
Time-Based Restricted Stock Units shall become vested as follows:

          Date Time-Based Restricted   Percentage of Time-Based Restricted Stock
Units Become Vested   Stock Units That Become Vested
Fifth Anniversary of Grant Date
    50 %
Sixth Anniversary of Grant Date
    25 %
Seventh Anniversary of Grant Date
    25 %

     (b) Super-Performance Vesting. Unless otherwise provided in this Agreement,
as of any Vesting Date, the number of Super-Performance Restricted Stock Units
that become vested shall equal the sum of (X) plus (Y) where:
     (X) equals the product of:
     (i) The number of Time-Based Restricted Stock Units that vest on the
anniversary of the Grant Date on or immediately preceding such Vesting Date, as
specified in Section 3.1(a); multiplied by
     (ii) The percentage, expressed as a decimal, of the performance grid
achieved by the Grantee with respect to such Vesting Date, as determined by the
Administrator pursuant to Exhibit A hereto; multiplied by
     (iii) The Multiplier applicable to the Grantee, determined in accordance
with Section 3.1(c) below; and
     (Y) equals, in the case of the Vesting Dates on or next following the sixth
and seventh anniversaries of the Grant Date, the number of additional Restricted
Stock Units, if any, that would have vested on a prior Vesting Date had the
Percentage of the Performance Grid achieved with respect to the current Vesting
Date been achieved with respect to such prior Vesting Date.

3



--------------------------------------------------------------------------------



 



     (c) Multiplier Table:

                      Number of Time-   Percentage of the         Based
Restricted   Performance Grid   Multiplier Vesting Date   Stock Units that  
Achieved on Such             Become Vested on   Vesting Date             Such
Vesting Date            
December 31st following fifth anniversary of Grant Date
  Determined under Section 3.1(a)   0-100% as determined by the Administrator
pursuant to Exhibit A     0.5  
December 31st following sixth anniversary of Grant Date
  Determined under Section 3.1(a)   0-100% as determined by the Administrator
pursuant to Exhibit A     2.0  
December 31st following seventh anniversary of Grant Date
  Determined under Section 3.1(a)   0-100% as determined by the Administrator
pursuant to Exhibit A     3.0  

     The Administrator shall determine the percentage of the performance grid
achieved with respect to any Vesting Date and specify such percentage in writing
no later than two (2) months following such Vesting Date. The calculation used
to determine the percentage of the performance grid achieved is set forth in
Exhibit A hereto and is based on the percentage of the attainment of the EBITDA
Goal, ROIC Goal and Leverage Goal, as determined by the Administrator.
     (d) For the avoidance of any doubt of the application of the vesting
provisions contained in this Section 3.1, Exhibit B contains an example of a
hypothetical calculation of the vesting provisions.
     Section 3.2 — Acceleration Events. Notwithstanding anything in this
Article 3 to the contrary, the Time-Based Restricted Stock Units shall become
fully vested (but only to the extent the Award has not otherwise terminated)
upon (i) the Grantee’s Termination of Employment due to death or Disability or
(ii) a Change of Control.
     Section 3.3 — Effect of Termination of Employment; Forfeiture. Except as
otherwise provided in Section 3.2, no unvested Restricted Stock Unit shall
become vested following the Grantee’s Termination of Employment, and any
unvested Restricted Stock Units shall be immediately and automatically forfeited
upon the earlier to occur of (a) Termination of Employment, or (b) the Vesting
Date on or next following the seventh anniversary of the Grant Date.
ARTICLE 4
ISSUANCE OF STOCK
     Section 4.1 — Payment upon Vesting of Restricted Stock Units. Subject to
the terms of this Agreement, following the vesting of Restricted Stock Units
hereunder the Company shall

4



--------------------------------------------------------------------------------



 



issue to the Grantee (or, in the event of the Grantee’s death, to his or her
estate or beneficiary) the number of shares of Common Stock of a Fair Market
Value equal to the value of to the number of vested Restricted Stock Units (with
one Restricted Stock Unit having a value equal to the Fair Market Value of one
share of Common Stock). Such issuance shall be made to the Grantee in the form
of shares of Common Stock (or cash only if required by Section 4.2) as soon as
administratively practicable and, in no event later than two and one-half months
following the end of the calendar year in which the Restricted Stock Units vest
pursuant to Section 3 above.
     Section 4.2 — Conditions to Issuance of Stock Certificates. Shares of
Common Stock that may be issued in accordance with Section 4.1 may be either
previously authorized but unissued shares or issued shares that have been
reacquired by the Company. In accordance with Treasury
Regulation Section 1.409A-2(b)(7)(ii)), if the Administrator reasonably
anticipates that issuing Common Stock on the Payment Date will violate federal
securities laws or other applicable laws, the Company may delay issuing such
Common Stock, provided that the Company issues such Common Stock on the earliest
date at which the Administrator reasonably anticipates that such issuance will
not violate federal securities laws or other applicable laws; provided, however
that if such issuance will not occur within the time required by Section 4.1,
the Company will pay such vested amount in the form of cash rather than shares
of Common Stock no later than required by Section 4.1.
     Section 4.3 — Rights as Stockholder. The Grantee shall not be, and shall
not have any of the rights or privileges of, a stockholder of the Company in
respect of any shares of Common Stock corresponding to vested Restricted Stock
Units granted hereunder unless and until the date (the “Issuance Date”) on which
certificates representing such shares have been issued by the Company to or in
the name of such Grantee. The Grantee shall not be entitled to receive any
dividends paid with respect to the shares of Common Stock with respect to record
dates occurring prior to the Issuance Date, and the Grantee shall not be
entitled to vote the shares of Common Stock with respect to record dates for
such voting rights occurring prior to the Issuance Date.
ARTICLE 5
MISCELLANEOUS
     Section 5.1 — Tax Consequences. Unless otherwise specifically provided in
another agreement between the Company and the Grantee, the Company shall not be
liable or responsible in any way for any tax consequences to the Grantee
relating to the Restricted Stock Units, and the Grantee agrees to be responsible
for, any and all taxes with respect to the Restricted Stock Units. The Company
shall be entitled to require payment in cash or deduction from other
compensation payable to Grantee of any sums required by Federal, state or local
law to be withheld with respect to the Restricted Stock Units. The Administrator
may, in its discretion and in satisfaction of the foregoing requirement, allow
the Company to withhold shares of Common Stock issued pursuant to Article 4 (or
allow the return of Shares) having a Fair Market Value equal to the sums
required to be so withheld.
     Section 5.2 — Administration. The Administrator has the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken

5



--------------------------------------------------------------------------------



 



and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon the Grantee, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the shares of Restricted Stock. In its absolute discretion, the
Board of Directors may at any time and from time to time exercise any and all
rights and duties of the Administrator under the Plan and this Agreement.
     Section 5.3 — Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Grantee shall be addressed to him
or her at the address given beneath his or her signature hereto. By a notice
given pursuant to this Section 5.3, either party may hereafter designate a
different address for notices to be given to him, her or it. Any notice that is
required to be given to the Grantee shall, if the Grantee is then deceased, be
given to the Grantee’s personal representative if such representative has
previously informed the Company of his, her or its status and address by written
notice under this Section 5.3. Any notice shall be deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
     Section 5.4 — Titles. Titles and headings are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.
     Section 5.5 — Pronouns. The masculine pronoun shall include the feminine
and neuter, and the singular the plural, where the context so indicates.
     Section 5.6 — Applicability of Plan. The shares of Common Stock issued to
the Grantee hereunder shall be subject to all of the terms and provisions of the
Plan, to the extent applicable to such shares. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.
     Section 5.7 — Amendment. This Agreement may be amended only by a writing
executed by the parties hereto that specifically states that it is amending this
Agreement.
     Section 5.8 — Dispute Resolution. Any dispute or controversy arising under
or in connection with this Agreement shall be resolved by arbitration.
Arbitrators shall be selected, and arbitration shall be conducted, in accordance
with the rules of the American Arbitration Association. The Company shall pay
any legal fees in connection with such arbitration in the event that the Grantee
prevails on a material element of his or her claim or defense. Notwithstanding
anything in this Section 5.9 to the contrary, payments made under this
Section 5.9 that are provided during one calendar year shall not affect the
amount of such payments provided during a subsequent calendar year, payments
under this Section 5.9 may not be exchanged or substituted for other forms of
compensation to the Grantee, and any such reimbursement or payment will be paid
within sixty (60) days after the Grantee prevails, but in no later than the last
day of Grantee’s taxable year following the taxable year in which he incurred
the expense giving rise to such reimbursement or payment. This Section 5.9 shall
remain in effect throughout the Grantee’s employment and for a period of five
(5) years following the Grantee’s Termination of Employment.

6



--------------------------------------------------------------------------------



 



     Section 5.9 — Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
[SIGNATURE PAGE FOLLOWS]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto, effective on the Grant Date.

          GRANTEE   PATRIOT COAL CORPORATION
 
       
 
       


 
  By  

 
[Grantee]
       
 
       


 
  Its  

 
 
       
 
       
 
       
Address
       
 
       
 
        Grantee’s Taxpayer Identification Number:   Aggregate number of
Time-Based Restricted Stock Units granted hereunder:                     
                    -     -                       Aggregate number of
Super-Performance Restricted Stock Units granted hereunder:                     
(this number will always equal 1.5 times the number of Time-Based Restricted
Stock Units)     The Time-Based Restricted Stock Units and Super-Performance
Restricted Stock Units under this Agreement shall collectively be referred to as
the Restricted Stock Units.

8



--------------------------------------------------------------------------------



 



EXHIBIT A
The percentage of the performance grid achieved as of the Vesting Date for each
year is determined as follows:
(A) The percentage of the EBITDA Goal achieved multiplied by 1/3; plus
(B) The percentage of the ROIC Goal achieved multiplied by 1/3; plus
(C) The percentage of the Leverage Goal achieved multiplied by 1/3;
provided that the level achieved for any goal shall equal 0 if the level of
achievement is less than 25%; provided further that 100% is the maximum level of
achievement for any goal; provided further that the level of achievement between
25% and 100% is to be interpolated by the Administrator. For example, if the
ROIC for a given year is 15%, the level of achievement of the ROIC Goal is 75%
per the table below.
Patriot Extended LTIP
Performance Grid

                                      Achievement   Year 5   Year 6   Year 7    
%   2012   2013   2014          
EBITDA Goal (1/3 weight)
    25 %   $ 798.5     $ 1,028.5     $ 1,281.5  
(5,6 and 7 year cumulative)
    50 %   $ 871.1     $ 1,122.0     $ 1,398.0  
(in millions)1
    100 %   $ 943.6     $ 1,215.5     $ 1,514.5  
 
                               
ROIC Goal (1/3 weight)
    25 %     12 %     12 %     12 %
(5,6 and 7 Yr. EBITDA ROIC2)
    50 %     14 %     14 %     14 %
 
    100 %     16 %     16 %     16 %

 

1   EBITDA (also known as Adjusted EBITDA) — Income from continuing operations
before deducting depreciation, depletion and amortization; asset retirement
obligation expense; interest income and expense, income taxes and minority
interests. For each of the years, EBITDA is determined as follows:

  •   5-Yr Cumulative EBITDA — EBITDA as reported for fiscal/calendar years 2008
— 2012, on a cumulative basis     •   6 -Yr Cumulative EBITDA — EBITDA as
reported for fiscal/calendar years 2008 — 2013, on a cumulative basis     •   7
-Yr Cumulative EBITDA — EBITDA as reported for fiscal/calendar years 2008 —
2014, on a cumulative basis

2   EBITDA ROIC is calculated for 2008-2012, 2008-2013 and 2008-2014, as
follows:

  •   2008-2012 — 5-Yr Cumulative EBITDA divided by 5-years (2008 — 2012) Total
Invested Capital     •   2008-2013 — 6-Yr Cumulative EBITDA divided by 6-years
(2008 — 2013) Total Invested Capital.     •   2008-2014 — 7-Yr Cumulative EBITDA
divided by 7-years (2008 — 2014) Total Invested Capital.

Total Invested Capital includes: Total Debt, Total Stockholder’s Equity, and
Legacy Liabilities. Legacy Liabilities include the long-term portions of: asset
retirement obligations, workers’ compensation liabilities (including traumatic
and black lung liabilities), post-retirement benefit obligations, pension
obligations and Combined Benefit Fund obligations.

9



--------------------------------------------------------------------------------



 



                                      Achievement   Year 5   Year 6   Year 7    
%   2012   2013   2014      
Leverage Goal (1/3 weight)
    25 %     < 2.50       < 2.50       < 2.50  
(Debt/EBITDA)3
    50 %     < 2.00       < 2.00       < 2.00  
 
    100 %     < 1.50       < 1.50       < 1.50  

 

3   Leverage Goal is calculated for 2012, 2013 and 2014 as follows:

  •   Year 5 (2012)- Total debt as of fiscal year/calendar year end 2012 divided
by EBITDA as reported for the year ended 2012 as adjusted per the definition for
EBITDA (in footnote 1).     •   Year 6 (2013)- Total debt as of fiscal
year/calendar year end 2013 divided by EBITDA as reported for the year ended
2013 5 as adjusted per the definition for EBITDA (in footnote 1).     •   Year 7
(2014)- Total debt as of fiscal year/calendar year end 2014 divided by EBITDA as
reported for the year ended 2014 as adjusted per the definition for EBITDA (in
footnote 1).

10



--------------------------------------------------------------------------------



 



EXHIBIT B

Vesting Calculation Example
     Joe Smith is granted 1000 Time-Based Restricted Stock Units plus 1500
Super-Performance Restricted Stock Units for a total of 2500 Restricted Stock
Units. Joe Smith works for Patriot for 10 years following the date of such grant
so that all of the Time-Based Restricted Stock Units vest as follows in
accordance with Section 3.1(a):

                  Date Time-Based   Percentage of Time-Based   Number of
Time-Based Restricted Stock Units that Restricted   Restricted   become vested
on such anniversary of the Grant Stock Units become   Stock Units that become  
Date vested   vested    
Fifth anniversary of Grant Date
    50 %     500  
Sixth anniversary of Grant Date
    25 %     250  
Seventh anniversary of Grant Date
    25 %     250  
Total
          1000 Time-Based Restricted Stock Units vest

     For the Super-Performance Restricted Stock Units, the Administrator
certifies that 50% of the performance grid is achieved in accordance with
Exhibit A as of the Vesting Date following the Fifth Anniversary of the Grant
Date, 50% of the performance grid is achieved in accordance with Exhibit A as of
the Vesting Date following the Sixth Anniversary of the Grant Date, and 100% of
the performance grid is achieved in accordance with Exhibit A as of the Vesting
Date following the Seventh Anniversary of the Grant Date. Joe Smith’s
Super-Performance Restricted Stock Units shall vest as follows in accordance
with Sections 3.1(b):

                              Vesting Date   Number of Time-   Percentage  
Multiplier for number   Number of Super-Performance     Based Restricted   of
the   of Restricted   Restricted Stock Units that     Stock Units that  
Performance   Stock Units that   become vested pursuant to     become vested on
  Grid   become vested   calculation in Section 3.1(b)     such anniversary  
Achieved                
December 31st
following Fifth anniversary of Grant Date
    500     50% (expressed as 0.5 for calculation)     0.5       125  
December 31st
following Sixth anniversary of Grant Date
    250     50% (expressed as 0.5 for calculation)     2.0       250  
December 31st
following Seventh anniversary of Grant Date
    250     100% (expressed as 1.0 for calculation)     3.0     750 for Seventh
Year +
additional 250 for Sixth Year*
+
additional 125 for Fifth Year*
Total
                      1500 Super-Performance Restricted
Stock Units Vest

 

*   The additional vesting in the Seventh Year for the two previous years occurs
pursuant to the Section 3.1(b)(Y), which recalculates previous years vesting for
Super-Performance Restricted Stock Units based on a higher percentage of the
performance grid achieved in a subsequent year.

11